Citation Nr: 1647271	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-25 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) had active service from June 1986 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2013, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record and associated with the claims file.  

In an April 2015 decision, the Board determined that  new and material evidence had been received to reopen the claim of entitlement to service connection for a right shoulder disorder, and also denied service connection for a right shoulder disorder on the merits.  The appellant subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court). 

In August 2016, the Court issued an order approving a Joint Motion for Partial Remand of the parties to vacate the Board's decision regarding the issue of service connection for a right shoulder disorder, and remand that issue back to the Board, consistent with the terms of the Joint Motion for Partial Remand.  


FINDING OF FACT

Resolving reasonable doubt in favor of the appellant, the evidence of record demonstrates that right shoulder acromioclavicular (AC) joint degenerative joint disease (DJD) is related to an injury sustained during active service.  



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for right shoulder AC joint DJD, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The duty to assist requires that VA assist the claimant in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording VA examination.  See 38 C.F.R. § 3.159(c) (2015).  

Here, in light of the favorable decision below, the Board finds that any deficiency in the notice and assistance provided herein was not prejudicial to the appellant and is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  


Service Connection 

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) in certain cases the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  Here, arthritis (DJD) is a "chronic disease" under 
38 C.F.R. § 3.309(a) and, therefore, 38 C.F.R. § 3.303(b) applies to the appellant's claim.  

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303.  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

Turning to the evidence of record, the appellant testified at the March 2013 Board hearing that he injured his right shoulder in service.  He related that his symptoms during service have continued thereafter.  He testified that he was "highly protective" of his right arm and had not injured it post-service.  

According to the in-service treatment records, it is clear that the appellant injured his right shoulder during service when a transmission fell on his right shoulder and later he sustained a contusion after a fight.  He received treatment throughout service related to his right shoulder.  Diagnostic studies revealed the appellant's right shoulder was within normal limits.  The appellant indicated at the time of separation, that he did not want a separation examination from service.  

A Radiologic Consultation Report dated December 1987, indicated the appellant's right shoulder and scapula were normal.  A May 1988 Radiologic Consultation Report indicated he had experienced right shoulder pain but there was no indication of fracture.  The humeral head was normally located in the glenoid fossa and the scapula appeared intact.  In June 1988, it was noted that it had been five months since the appellant was injured when an automobile transmission dropped on his shoulder.  He complained of continued pain after fulfilling the exercise requirements.  A physical examination found positive popping but full range of motion, and no obvious bony deformities.  In July 1988, it was noted he had right shoulder supraspinatus syndrome and had been given an injection in June 1988.  However, he experienced no real relief from the injection.  In August 1988, he was still experiencing problems with his right shoulder and continued to take medication for it.  A September 1988 treatment report indicated the appellant complained of pain in the right shoulder and was taking medication.  He went to emergency sick call where medication was prescribed.  A physical examination showed the appellant had full range of motion with mild spasms.  In October 1988, it was noted that in December 1987, he injured his right shoulder when a transmission fell on his arm. He turned blue from the shoulder, down into the arm, which continued for about two weeks.  He stated when he used the arm often, it bothered him.  He stated he was playing racquetball the day prior to the appointment and the pain was now in his posterior shoulder.  He was on medication but had since stopped. A  physical examination showed the shoulder was tender but had full range of motion.  He complained of pain on abduction, external rotation and internal rotation.  He had tenderness in the scapular spine and triceps but not in the actual rotator cuff area.  It was noted that twenty seven push-ups were completed which left him out of breath and trembling in the left deltoid.  There was no evidence of right shoulder spasm. The examiner noted normal motion in putting on a t-shirt and the x-rays were normal.  The examiner further determined that while the appellant reported a history of contusion, there were no objective findings and recommended increased exercise.  In May 1989, the appellant sought treatment for right shoulder pain after he was hit in a fight.  An abrasion below the right clavicle was noted.  Finally, a June 1990 Statement of Option indicates the Veteran did not desire a separation medical examination.

In post-service treatment records, the first evidence of treatment for the right shoulder was in September 2000 when the appellant reported right shoulder stiffness which increased over the last few months.  He stated that in 1987 he injured his right shoulder after a transmission dropped onto his shoulder.  He was treated with physical therapy and medication but it did very little for him and since he was able to do a few push-ups, it was considered alright for him to return to full duty.  He reported that pain increased when he was sitting at a table with his arms in front of him and his head lying on his arms with rest.  He also noticed pain at night when his wife was lying on his arm.  The pain increased with movement, especially when lifting objects over his head.  He reported the pain started in the posterior, lateral aspect of the right shoulder, radiating all the way down into the right arm.  He reported the symptoms improved with rest, but he did notice some crepitus to the shoulder increase over the last few months.  A possible rotator cuff tear on the right shoulder was suspected.  An x-ray of the right shoulder was negative.  Nonsteroidal anti-inflammatory drugs were recommended with physical therapy and a referral to an orthopedic specialist.  

In October 2000, the Veteran was diagnosed with very mild chronic tendinitis.  The treating physician recommended holding off on an injection but continue with physical therapy instead.  After reassessment following therapy, if the symptoms persisted, then it was recommended that an injection should be considered.  

An MRI taken in September 2008 of the right shoulder revealed mild acromioclavicular (AC) joint DJD with no definite rotator cuff tear.  

The appellant continued to report pain in his right shoulder and was treated by private physicians.  According to a March 2009 treatment record from Dr. J.P.S., he continued to have chronic shoulder pain but a physical examination showed excellent range of motion with full internal, as well as external, rotation, and only a mildly positive impingement test.  The neurovascular status was intact and he had full motor strength.  However, following a cortisone injection, he got little, if any, relief.  An MRI taken in March 2009 showed near complete tear of the supraspinatus and probably partial tear of the infraspinatus muscle tendons.  There also appeared to be injury to the superior labrum, suggesting a SLAP lesion.  

In October 2012, the appellant was afforded a VA examination where the VA examiner noted the diagnoses of a resolved right shoulder strain/contusion in 1987; right rotator cuff tendinitis in 2000; and mild AC joint degenerative joint disease, by MRI, in 2008.  He reported a history of his symptomatology which included flare-ups where the pain worsened as the day progressed due to increased shoulder activity.  He used Aleve, ibuprofen and ice/heat packs to alleviate the symptoms.  He stated he used his left hand and shoulder rather than his right) due to pain.  Diagnostic imaging study revealed the glenohumeral and AC joint were normally maintained.  There was no evidence of fracture, dislocation, arthritis, or calcific tendinitis.  In addition, no lytic or blastic lesion was present.  Ultimately, it was a normal right shoulder.  

Following a physical examination and a review of the evidence of record, along with the appellant's lay statements, the VA examiner concluded the right shoulder condition was less likely than not incurred in or caused by the claimed in-service injury.  The VA examiner explained that although the appellant incurred injury during service, the October 1988 note demonstrated it had resolved on normal x-ray findings.  In addition, the injured right shoulder following a fight in May 1989 was diagnosed as an abrasion that resolved.  The appellant was able to perform his military duties until discharge in 1990.  He was first seen by a private medical professional in 2000, ten years following separation from service, after working a laborious job, and the right shoulder x-ray was negative and no AC joint separation was detected.  He was diagnosed by orthopedics with rotator cuff tendinitis and treated with physical therapy.  He was diagnosed with mild AC joint DJD on his MRI in 2008 without any other abnormalities seen.  In 2009, it was shown there was the presence of a probable SLAP tear and some evidence of injury to the rotator cuff as well.  The VA examiner stated the current x-ray was also negative for abnormalities.  Therefore, the VA examiner opined:

[T]he arthritis of the right shoulder found on MRI in 2008 with no radiographic evidence seen on today's x-ray, is less likely than not (less than 50 percent probability) incurred in or caused by injuries to the right shoulder during military service and more than likely due to natural aging process and normal wear and tear of working in a laborious job for many years.

In light of the totality of the evidence of record, the Board finds that considering reasonable doubt, the appellant's claim for entitlement to service connection for a right shoulder disorder should be granted.  Here, it is clear that the evidence before the Board shows the appellant complained of, and was treated for, a right shoulder disorder on numerous times during his military service.  

An October 2012 VA medical opinion has been advanced against a causal connection between the Veteran's military service injury and his current right shoulder disorder.  The VA examiner found the appellant's disability was not related to his military service.  The examiner opined that the current right shoulder disorder was the result of a laborious career and post-service treatment records were silent for complaints for a period of approximately 10 years until his treatment in 1990. The Board finds that despite the negative etiological opinion from the VA examiner, the appellant's lay statements of continuity of his symptoms cannot be ignored.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the appellant's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also of significance is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). 

In this case, the Board finds that the VA examiner's opinion is inadequate.  The VA examiner, while recognizing the appellant's reported continuity of symptomatology since service, pointed out, and seems to have relied upon, the lack of medical treatment for 10 years between service discharge and 2000.  The examiner did not fully consider or explain the significance of the appellant's lay statements.  

Here, the Board acknowledges the appellant's lay history of his disability as he testified under oath before the Board that he experienced symptoms of a right shoulder disorder during and following service.  He has maintained this position since then.  The examiner stated that the appellant had laborious employment but did not consider the appellant's statements that all of his employment, from service until the present, was laborious employment.  Moreover in his opinion, the examiner did not address that the appellant self-treated his right shoulder, failing to take into consideration the appellant's continuity of symptomatology.  The Board finds the appellant's assertions of an in-service injury, symptoms of right shoulder pain, and the continuity of such symptomatology since service are credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the appellant, and his demeanor when testifying at a hearing).  Furthermore, in this case, DJD (arthritis) is an enumerated chronic disease under 38 C.F.R. § 3.309 as stated above.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the Board assigns probative value to these statements.  Very little of the appellant's lay testimony or hearing testimony under oath was considered and discussed by the VA examiner when she gave her opinion in October 2012.  This shows that the VA medical opinion was not adequate with regard to consideration of the appellant's statements.   

In view of the totality of the evidence, including the Veteran's documented in-service right shoulder injury, current findings of disability, and credible assertions of continuity of symptomatology, the Board finds that the right shoulder AC DJD is causally related to the Veteran's active service.  Based on the foregoing and resolving all reasonable doubt in the appellant's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for right shoulder disorder AC joint DJD is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


